Title: From George Washington to Colonel Israel Angell, 16 October 1777
From: Washington, George
To: Angell, Israel



Sir
Head Quarters [Worcester Township, Pa.] 16th Octr 1777

With the Regiment you command & what Baggage you think is absolutely necessary, you are immediately to proceed to Bristol Cross the Deleware at that place & continue your Route to Red Bank, this March should be perform’d with the utmost Secrecy & under pretence of Covering the Stores at Bristol untill you arrive at that place as the Enemy might endeaver to Intercept you should your Route be known—Upon your arrival at Redbank you are to consult with Comodore Hazlewood & Colols Greene & Smith & act in such manner as you think will be most conducive to the Security of the Posts in general without considering yourselves as attach’d to any particular one. I think it more than probable that the greatest part of your Men will be wanted in fort Mifflin, & as you have many Seamen you will give the Commodore every Assistance which may be thought prudent & necessary[.] I have no doubt but you will use your utmost Exertions both in the Expedition of your March, & after your Arrival, for the Tenure & security of the Posts you go to defend, As an Opposition made in that Quarter becoming brave & Determin’d Officers, will greatly facilitate the Operations of this Army, & distress that of the Enemy to such a degree as must very soon place them in a most hazardous & disagreeable situation. I am &c.

G.W.

